Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/22 has been entered.
 
Allowable Subject Matter
Claims 1, 4-5, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Goodrum (US 2,883,201) was found to be the closest prior art.  Goodrum discloses a device for clamping a workpiece, said device comprising: a receiving head 10; the receiving head 10 having clamping jaws 14 radially adjustable in the receiving head and connected to a clamping drive causing external clamping of the workpiece (See Figures 2, 5, and 7); and linear drives 78 that displace the clamping jaws (See Figure 7) and form the clamping drive and that are driven jointly by a gearwheel transmission with a central gear 16 by a separate drive motor (Col. 2, Lines 3-14); wherein the central gear 16 is driven synchronously with the receiving head 10 in the clamping position of the clamping jaws 14; wherein the central gear 16 has a rotary drive that comprises a rigid drive connection between the separate drive motor and the central gear (See Figure 1 and 2); wherein the linear drives are spindle drives each driven by a gear with a drive shaft 38 that carries a gearwheel 32 meshing with the central gear 16 (See Figures 5 and 7).  Goodrum does not disclose a drive shaft rotatably mounted in a housing and connected to a rotary drive with a rigid drive connection between a drive motor and the receiving head and wherein the central gear is rotatably mounted on, and radially outward of, the drive shaft of the receiving head.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of Goodrum, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722